EXHIBIT 10.1 “THIS AGREEMENT, AS WELL AS THE SECURITIES THAT ARE THE SUBJECT OF THIS AGREEMENT, HAS BEEN ISSUED IN RELIANCE UPON THE EXEMPTION FROM REGISTRATION AFFORDED BY SECTION 4(2) OF THE SECURITIES ACT OF 1933, AS AMENDED. AND MAY NOT BE TRANSFERRED WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION TO THE EFFECT THAT ANY SUCH PROPOSED TRANSFER IS IN ACCORDANCE WITH ALL APPLICABLE LAWS, RULES AND REGULATIONS.” OPTION AGREEMENT This Option Agreement (the “Option”) is made and entered into as of the 30th day of December, 2008, by and between ubroadcast, Inc., a Nevada corporation (“Optionor”), and Diamond I, Inc., a Delaware corporation (“Optionee”), in light of the following: WHEREAS, Optionor is a privately held company engaged in e-commerce and desires to attain public ownership status in order to pursue its business plans for growth and capital formation; and WHEREAS, Optionee is a publically traded company with its stock trading in the OTC Bulletin Board under the symbol “DMOI”; and WHEREAS, Optionee wishes to obtain an option to engage Optionor in a Plan and Agreement Merger and requires some period of time in which to carry out a due diligence investigation of Optionor; and WHEREAS, Optionor desires to conclude an agreement leading to a merger with Optionee in a transaction known as a reverse merger but is unwilling to delay its progress toward public ownership to provide Optionor a due diligence period, unless it is compensated for such period of delay during which time it would be required to forego other merger opportunities; and WHEREFORE, the agreement of the parties, the promises of each being consideration for the promises of the other, the parties agree as follows: I.GRANT
